Citation Nr: 1544904	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to July 1, 2010, for the reinstatement of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had confirmed active duty service from August 1979 to January 1981 and from June 1984 to January 1985 with additional periods of reported active duty service.  He died in October 1995.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that reinstated the appellant's DIC benefits, effective November 1, 2010.  An interim January 2014 decisional letter assigned an earlier effective date of July 1, 2010, for the reinstatement of DIC benefits.  The claims file is now under the jurisdiction of the Roanoke, Virginia RO.  

The record reflects that the appellant most recently filed a VA Form 21-22 ("Appointment of Attorney or Agent as Claimant's Representative") in November 1995 and appointed the Virginia Department of Veterans Services as her representative.  The attorney, B.G.M., who requested to have the Board hearing rescheduled (discussed further below) has not been appointed to represent the appellant before VA and is not currently accredited by VA's Office of General Counsel to represent claimants before VA.  B.G.M. is therefore not the appellant's recognized power of attorney for VA purposes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her January 2014 substantive appeal, the appellant requested a Travel Board hearing.  A May 2014 Report of General Information indicates she requested a Board videoconference hearing instead.  The Board hearing was scheduled for August 2014, and she failed to appear.  However, in an August 2014 fax received prior to the scheduled hearing, an attorney indicated she was retained to represent the appellant at the hearing and requested that it be rescheduled.  The attorney noted she sent the appellant a copy of the request.  Based on the correspondence, the Board concludes the appellant was under the impression the hearing would be rescheduled to a later date.  Because she is entitled to such a hearing upon request, and because Board videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




